Detailed Office Action

1.       This communication is being filed in response to the submission having a mailing date of (05/08/2020) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

        Acknowledgements

3.       Upon initial entry, claims (1 -20) appears pending for examination, of which (1, 13 and 14) are the three (3) parallel running independent claims on record.

         Information Disclosure Statement

4.	The Information Disclosure Statement (IDS) that was/were submitted on (06/29/2020 and 02/27/2020) is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.   

Specification

5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

6.	The submitted Drawings on date (02/27/2020) has been accepted and considered under the 37 CFR 1.121 (d). 

        Claim Objection

7.	Claims (3, 4, 13, 14 and 15) are objected to, because of the following informalities: 

7.1.	Based on the claim construction as filed, the cited above list of claims should be of type “independent”. Otherwise the claims should be properly rewritten in accordance with the MPEP § 608.01 and/or MPEP § 806.06, (for dependent and/or independent claims respectively).  

           Claim Rejection section

              35 USC 01 rejection 

8.	The 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 7.05.014 Rejection, 35 U.S.C. 101, Non-Statutory (Abstract Idea Implemented on a Generic Computer - Not Significantly More than the Abstract Idea Itself)

8.1.    Claim (14) is rejected under 35 U.S.C. 101 because the claimed invention is directed to “a signal” …not patent eligible subject matter by identifying what the claim is directed to 

            35 USC § 103 rejection

9.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

9.2.	Claims (1 -20) are rejected under 35 U.S.C. 103 as being unpatentable over Lin; et al. (“Enhanced Template Matching in FRUC Mode”; hereafter “Lin”) in view of Chen; et al (US 10,491,917; having a prov. date (March/2017) hereafter “Chen”).

Claim 1. (Currently Amended) Lin discloses the invention substantially as claimed - A method, comprising: (e.g. an enhanced template matching in FRUC modeling, for plurality prediction modes, used to derive MV of the target block (CurBlock) from the edge of the neighboring reference sub-block (Ref0), as illustrated in Fig. 1; [page 1].)
	Lin specifically teaches - deriving motion information for a block of video data from neighboring blocks previously encoded; (e.g. see analogous in Fig. 1, [page 1];)
refining said motion information for sub-blocks along a left or top edge of said block of video data (e.g. see analogous in Fig. 1, [page 1];) by using said derived motion information and neighboring sub-blocks previously encoded (e.g. see Fig. 1, [page 1];)
Given the teachings of Lin as a whole, and under the obvious assumption, nature and purpose of this paper, it is noted that some structural steps/elements of the coder/decoder as listed, are missed or not fully described.
However, In the same field of endeavor, Chen discloses a similar eco-system (Fig. 1) for encoding (Fig. 12) decoding (Fig.13), including CPU and memory, also employing template matching techniques, for MV derivation and refinement of the target block (Cur), Fig. 5; [Chen].)
Chen in details teaches an encoder (Fig. 12) for - refining said motion information for internal sub-blocks of said block of video data (e.g. MC/MC modules (42, 44) executing the template matching technique of Fig 5; [Chen];) by using said refined motion information from sub-blocks (e.g. see plurality of tools for MV refinement, in accordance with HEVC codec; [Chen; 10: 05];) along a left or top edge of said block of video data (e.g. see similar in at least Figs (11 A-D; [Chen; 17: 25]) and using neighboring candidate motion information; (e.g. see similar in at least [Chen; 17: 29].)
and, encoding said block of video data using said refined sub-blocks motion information; (e.g. see analogous codec in Figs (12. 13) for data encoding and data reconstruction; [Chen; 20: 10 and 23: 05].)  
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the papers of Lin with the full codec architecture of Chen, in order to provide (e.g. codec efficiency and rate reduction, when using any of the (DMVD, BIO, FRUC Bilateral Matching, FRUC Template Matching, Bilateral Template matching, etc); [Chen; 17: 60].)

Claim 2. (Currently Amended) Lin/Chen discloses - A method, comprising: 
deriving motion information for a block of video data from neighboring blocks previously decoded; 
refining said motion information for sub-blocks along a left or top edge of said block of video data by using said derived motion information and neighboring sub-blocks previously decoded; 
refining said motion information for internal sub-blocks of said block of video data by using said refined motion information from sub-blocks along a left or top edge of said block of video data and using neighboring candidate motion information; and, 
decoding said block of video data using said refined sub-blocks motion information. (Current lists all the same elements as recite in Claim 1 above, and is/are rejected under the same premise. In addition see decoder of the same, Fig. 13; [Chen; 23: 05].)  

Claim 3. (Currently Amended) Lin/Chen discloses - An apparatus, comprising: a memory, and a processor, configured to perform the method of Claim 1. (Current lists all the same elements as recite in Claim 1 above, and is/are rejected under the same premise. In addition see codec apparatus structure of the same, in at least Figs (12, 13); [Chen].)

Claim 4. (Currently Amended) Lin/Chen discloses - An apparatus, comprising: a memory, and a processor, configured to perform the method of Claim 2. (Current lists all the same elements as recite in Claim 1 above, and is/are rejected under the same premise. In addition see codec apparatus structure of the same, in at least Figs (12, 13); [Chen].)

Claim 5. (Currently Amended) Lin/Chen discloses - The method of Claim e.g. see plurality of template matching technique for HEVC in at least [Chen; 17: 65]; the same motivation applies herein equally as well.) 

Claim 6. (Currently Amended) Lin/Chen discloses - The method of claim 5, wherein said template matching prediction is performed temporally; (e.g. the same matching techniques applicable to coded modes of spatial or temporal neighboring blocks; [Chen; 18: 12]; the same motivation applies herein equally as well.) 

Claim 7. (Currently Amended) Lin/Chen discloses - The method of claim 5, wherein said template matching prediction is performed spatially; (e.g. the same matching techniques applicable to coded modes of spatial or temporal neighboring blocks; [Chen; 18: 12]; the same motivation applies herein equally as well.)   

Claim 8. (Currently Amended) Lin/Chen discloses - The method of Claim e.g. see sub-blocks of the same, Figs 10 (A-B); [Chen; 17-18]; same motivation applies herein equally as well.)     

Claim 9. (Currently Amended) Lin/Chen discloses - The method of Claim e.g. see sub-blocks of the same, Figs 10 (A-B); [Chen; 17-18]; the same motivation applies herein equally as well.) 

Claim 10. (Currently Amended) Lin/Chen discloses - The method of Claim 4, wherein a motion vector is derived for a sub-block using a motion model that uses at least one refined neighboring motion vector from a neighboring sub-block as well as a motion vector for a block; (e.g. see sub-blocks of the same, Figs 10 (A-B); [Chen; 17-18]; the same motivation applies herein equally as well.)  

Claim 11. (Currently Amended) Lin/Chen discloses - The method of Claim e.g. see sub-blocks of the same, Figs 10 (A-B); [Chen; 17-18]; the same motivation applies herein equally as well.)  

Claim 12. (Currently Amended) Lin/Chen discloses - The method of Claim 1, wherein a second and third row and second andCustomer No.: 1573632017P00137WOUS third column of a coding unit are derived using an average of up to four spatial neighboring motion vectors and of a refined motion vector of the coding unit; (e.g. see weighting of the neighboring information as shown in Figs. 10 -11; [Chen Col. 17 -18]; the same motivation applies herein equally as well.)  

Claim 13. (Currently Amended) Lin/Chen discloses - A non-transitory computer readable medium containing data content generated according to the method of claim 1 for playback using a processor. (Current list all the same elements as recite in Claim 1 above and is/are therefore rejected on the same premise.)  

Claim 14. (Currently Amended) Lin/Chen discloses - A signal comprising video data generated according to Current list all the same elements as recite in Claim 1 above and is/are therefore rejected on the same premise.)  
	
Claim 15. (Currently Amended) Lin/Chen discloses - A computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 2. (Current list all the same elements as recite in Claim 1 above and is/are therefore rejected on the same premise.)

Claim 16. (New) Lin/Chen discloses - The method of Claim 2, wherein said deriving information uses template matching prediction. (The same rationale and motivation applies as given for the claim 5.)  

Claim 17. (New) Lin/Chen discloses - The method of claim 16, wherein said template matching prediction is performed temporally. (The same rationale and motivation applies as given for the claim 6.)  

Claim 18. (New) Lin/Chen discloses - The method of claim 16, wherein said template matching prediction is performed spatially. (The same rationale and motivation applies as given for the claim 7.) 

Claim 19. (New) Lin/Chen discloses - The method of Claim 2, wherein N number of spatial neighboring sub-blocks are used to refine information for a current sub-block.  

Claim 20. (New) Lin/Chen discloses - The method of Claim 2, wherein a motion vector is derived for a sub-block using some combination of neighboring spatial or temporal sub-blocks. (The same rationale and motivation applies as given for the claim 9.)

               Examiner’s Notes

10.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

10.1.	As a matter of claim interpretation in general terms, the Office gives the claims their broadest reasonable interpretation (BRI) consistent with the specification and the common knowledge. See “In re Morris,” 127 F.3d 1048, 1054 (Fed. Cir. 1997); and see also "In re Am. Acad. Of Sci. Tech Ctr.”, 367 F.3d 1359, 1369 (Fed. Cir. 2004); …and while the Office interprets the presented claims broadly but reasonably in light of the specification, we nonetheless must not import limitations from the specification into the claims. See also “Phillips v. A WH Corp.”, 415 F.3d 1303, 1323 (Fed. Cir. 2005).
                                                             
                  Prior Art Citations

11.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

11.1.	Patent literature:

US 10491917 B2		Chen; Yi-Wen et al.		H04N19/513; H04N19/44;
US 10595035 B2		Karczewicz; et al.		H04N19/44; H04N19/513;
US 10602180 B2		Chen; Yi-Wen et al.		H04N19/52; H04N19/176;
US 10701366 B2		Chen; Yi-Wen et al.		H04N19/139; H04N19/105;
US 11006106 B2		Liu; et al.			H04N19/105; H04N19/139;
US 11070838 B2		Antoine et al.			H04N19/52; H04N19/176;
US 11082697 B2		Zheng; et al.			H04N19/136; H04N19/176;
US 9288494 B2		Xu; Qian et al.		H04N19/11; H04N19/176;

11.2.	Non Patent literature:

_ Simplification and improvement on FRUC; 2017.
_ Enhanced Template Matching in FRUC Mode; Jan-2017.
_ Algorithm description of the Join Exploration Test Model 5; Jan-2017.

        CONCLUSIONS

12.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated system, please call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.